—Judgment, Supreme Court, New York County (Helen Freedman, J.), entered July 6, 2001, upon a prior order, same court and Justice, entered June 29, 2001, which, inter alia, denied defendants’ motion for an order directing plaintiff to pay defendants’ counsel interest upon their charging lien, unanimously affirmed, without costs.
The court’s determination not to award post-judgment interest on the charging lien of defendants’ counsel fixed therein was correct (see, Hayes v City of New York, 264 AD2d 610). Defendants’ counsels’ charging lien is, however, to have priority over plaintiffs right of setoff (see, Banque Indosuez v Sopwith Holdings Corp., 275 AD2d 662, lv dismissed 96 NY2d 824). Concur — Rosenberger, J. P., Williams, Ellerin, Buckley and Marlow, JJ.